Citation Nr: 1814968	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  09-19 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include orthopedic and neurological manifestations.

2.  Entitlement to service connection for a cervical spine disability, to include orthopedic and neurological manifestations.

3.  Entitlement to service connection for nasal disability, to include deviation of the nasal septum and chronic sinusitis.

4.  Entitlement to service connection for obstructive sleep apnea (OSA). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to May 1970. These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2007 and April 2015 rating decisions by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In January 2012 an informal conference was held before a Decision Review Officer at the RO. In October 2013, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In February 2014 the case was remanded for development. 

[Issues of service connection for posttraumatic stress disorder (PTSD), and seeking a rating in excess of 30 percent for ischemic heart disease (IHD), and a total disability rating based on individual unemployability (TDIU), with be subjects of a separate appeal scheduled for an upcoming hearing before a Veterans Law Judge other than the undersigned.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has lumbar and cervical spine and nasal disabilities that all flow from a motor vehicle accident (MVA) that occurred while he was serving in Korea in September 1969.  He alleges that on September 8, 1969, he was driving a Jeep when he was rear-ended by a 10-ton bridge truck, resulting in severe injuries to his back, neck, and nose.  He relates that he went on sick call on September 9, 1969 (the morning after the accident) with complaints of pain all over his body (from head to toe).

The Veteran's service treatment records (STRs) include a March 1970 report of medical history (at separation from service) wherein he noted a history of back trouble.  His STRs (including the report of his April 1970 service separation examination) are otherwise silent for any complaints, findings, treatment, or diagnoses pertaining to a nasal or spine disability (or to a MVA in service).  In his June 2009 VA Form 9, he explained that he was due for a promotion at the time of the accident in service, and therefore took the pain and discomfort he was experiencing at the time "in stride."

The February 2014 Board remand directed that the Veteran be asked to identify the provider(s) of any additional treatment or evaluation he has received for his claimed disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation, to include treatment records from Dr. Walter, Dr. Mahon, Wedgewood Family Practice, and pertaining to a 1992 MVA.  The Veteran did not provide releases, but in a July 2014 letter responded that Dr. Mahon was deceased and that Dr. Walter was also likely deceased (he had not seen him since 1985).  He did not provide a release for records from the Wedgewood Family Practice (or explain his failure to do so).  He was also asked to provide authorizations necessary for the RO to obtain copies of all records pertaining to any insurance awards he may have received related to a November 1992 MVA, and did not provide the authorizations.  Based on his partial response it may be concluded that records from Drs. Mahon and Walter are unavailable.  However, such finding cannot be made regarding records from Wedgewood Family Practice and pertaining to the insurance payments he received in connection with the November 1992 MVA (which continue to be pertinent evidence that is outstanding).  Under these circumstances, it was incumbent on the AOJ to follow-up the initial request to the Veteran for identifying information and authorizations, with correspondence to the Veteran advising him that his response was incomplete, and that the additional records sought remain evidence critical for proper consideration of his claims that is outstanding and asking him to complete his response (providing the information and authorizations sought) (or to indicate that he will not do so, resulting in the dismissal of his appeals under 38 C.F.R. § 3.158(a)).

Furthermore, August 2013 VA sleep study records note a diagnosis of OSA and that a CPAP machine was prescribed.  In the Veteran's May 2015 notice of disagreement (NOD), he reported that he had problems with sleep apnea during service (which worsened following a September 1969 MVA.  A Decision Review Officer determined that although the Veteran had a diagnosis of OSA, it came many years following discharge from, and there was no medical evidence relating the diagnosis to, his service.  There is also a medical question of whether or not the OSA was caused or aggravated by the Veteran's only service-connected disability, IHD.  Furthermore, no medical opinion in the record explains why the problems the Veteran had sleeping in service were not early manifestations of the OSA diagnosed in August 2013.  An examination to determine the likely etiology of the Veteran's OSA is necessary.  [The OSA appeal was merged with the appeal on the remaining claims after the October 2013 Travel Board hearing.  In the Veteran's October 2016 Form 9, he did not request another Board hearing for that issue]. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for the disabilities, and to provide the releases necessary for VA to secure complete records of any such private evaluations or treatment, specifically including records of his treatment from Wedgewood Family Practice.  He should also be asked to identify, and provide authorizations for the AOJ to obtain complete pertinent records (include of awards and medical records considered in conjunction with the awards) from the insurance provider of the compensation and treatment payment or reimbursement related to his November 1992 MVA (and all evaluations and treatment he received in follow-up).  The AOJ should secure for the record complete updated records from all medical providers identified, to specifically include from Wedgewood Family Practice, and of all VA evaluations and treatment the Veteran has received for the disabilities at issue since September 2017. 

The RO should also obtain from the insurance company that compensated, and paid or reimbursed the Veteran for medical expenses for, injuries he sustained in the November 1992 MVA (including all medical records considered and documents pertaining to any settlement, in particular the documents describing the injuries sustained and their residuals ) If the Veteran fails to provide the identifying information and necessary authorizations (without good cause), because the record will be incomplete and inadequate to properly adjudicate the claims, the claims should be further processed under 38 C.F.R. § 3.158 (a).

2.  The AOJ should arrange for the Veteran to be examined by a sleep specialist to determine the likely etiology of his sleep apnea.  The claims file must be reviewed by the examiner in conjunction with the examination.  Based on examination and interview of the Veteran and review of his record, the examiner should provide an opinion that responds to the following:

(a) Please identify the likely etiology for the Veteran's OSA.  Specifically, is it at least as likely as not (a 50 percent or better probability) that it is (i) related directly to his service (as due to disease, injury, or event, or had its onset, therein) or (ii) was caused or aggravated by his service connected IHD? 

(b) If the OSA is found to be unrelated to the Veteran's service and not caused or aggravated by his IHD, please identify the etiology for the OSA considered more likely.

The examiner should include rationale with all opinions.

4.  The AOJ should then review the record, arrange for any further development deemed (from the responses to the development sought above) necessary, and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

